DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 22, 28, 30-46, 49, and 51-55 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22, 28, 30, and 54-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,750,223 to Tada et al., cited in Information Disclosure Statement filed 1 May 2014, (herein referred to as Tada) in view of Japanese Publication JP H11-116895 to Otsuki, cited in previous Office Action, (herein referred to as Otsuki, see machine translation) and Lubrizol Datasheet cited in Information Disclosure Statement filed 2 August 2018 (herein referred to as Lubrizol).
Regarding claim 22, Tada teaches an aerosol container wherein the inner surface is coated with a thermosetting polyamideimide material and an epoxy curing agent (abstract).  Tada teaches that the container is a monoblock can of aluminum (Col 4, line 28) and that the coating is spray applied (Col 9, line 41).  Tada teaches that the aerosol container comprises a press-resistant container, an object material, and a propellant (Col 1, lines 19-21).  While Tada does not explicitly teach that the aerosol container is a pressurized container, it would be obvious to one of ordinary skill in the art that an aerosol container made to resist pressure and containing a propellant would be reasonably considered 
Tada is silent as to there being an adhesion promoter present and the thermosetting material being a polyester polymer that includes one or more heterocyclic groups having a ring that includes one or more nitrogen atoms and one or more carbon atoms of carbonyl groups as recited in instant claim 22.
Regarding the adhesion promoter, Lubrizol teaches that Lubrizol 2063 is an acid complex of carboxyl phosphate ester adhesion promoter (title) that is added to coatings at 1 to 3% based on total formulation weight (“Usage Recommendations” section).  One of ordinary skill in the art would recognize that while Lubrizol teaches 1 to 3% based on total formulation, i.e. including volatile solvents, this would be equivalent to a higher content based on only the total non-volatile weight of the coating.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coating composition of Otsuki to include Lubrizol 2063 in the recommended amounts because it improves adhesion of coatings onto metal substrates, enhances corrosion resistance, incorporates easily, and does not adversely impact storage stability (“Performance” section).
Regarding the thermosetting material, Otsuki teaches a coating composition containing used for coating the inside of a can, specifically a metal can (paragraph 0001).  Otsuki teaches that the coating composition comprises a polyester-based component containing an imidic acid and an alkyl titanate at a ratio of 0.5-5 parts by weight of the alkyl titanate per 100 parts by weight of the polyester-based component (paragraph 0006).  This range for the content of the polyester-based component meets the range recited in instant claim 22.  Otsuki teaches that the polyester can have, in addition to 30-60 wt% of the imidic acid (paragraph 0006), acid components based on terephthalic acid and isophthalic acid and alcohol components based on diols such as ethylene glycol and trivalent alcohols such as tris-2-
It would have been obvious to one of ordinary skill in the art at the time of invention container of Tada to use the coating composition of Otsuki because the coating composition yields “excellent acid resistance, retort resistance, adhesion, and processability”, (paragraph 0001).
Regarding the composition being substantially epoxy free, the container of Tada as modified to use the coating composition of Otsuki uses a polyester and a tetraalkyl titanate as a crosslinking agent.  Otsuki does not teach the use of an epoxy.  Examiner notes that while Tada teaches the use of an epoxy curing agent (abstract), the container of Tada was modified to use the entire coating composition of Otsuki; therefore, the epoxy curing agent of Tada would not be present.
Regarding there being no n-methyl-2-pyrrolidone present, The container of Tada as modified by Lubrizol and Otsuki as discussed above has a coating composition having a solvent such as N-methylpyrrolidone or dimethylformamide and/or xylene- or naphtha-based solvents (paragraph 0015).  Examiner notes that these solvents are taught by Otsuki in the alternative.  Therefore, although the 
Regarding claim 28, Tada, Lubrizol and Otsuki teach all the limitations of claim 22 as discussed above.
The container of Tada as modified by Otsuki as discussed above has a coating composition having a polyester-based component containing an imidic acid (paragraph 0006).  A polyester containing an imidic acid would reasonably considered to be a polyester imide.
Regarding claim 30, Tada, Lubrizol and Otsuki teach all the limitations of claim 22 as discussed above.
N-ethyl-2-pyrrolidone is not taught by Otsuki as a suitable solvent.  Therefore, one of ordinary skill in the art would not be reasonably motivated to use it in the coating composition.
Regarding claims 54 and 55, Tada, Lubrizol and Otsuki teach all the limitations of claim 22 as discussed above.
The container of Tada as modified by Lubrizol and Otsuki contain Lubrizol 2063 which is an acid complex of carboxyl phosphate ester adhesion promoter (title).
Claims 31-33, 35, 37-38, 42-46, 49, and 51-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,750,223 to Tada et al., cited in Information Disclosure Statement filed 1 May 2014, (herein referred to as Tada) in view of Japanese Publication JP H11-116895 to Otsuki, cited in previous Office Action, (herein referred to as Otsuki, see machine translation) and Lubrizol Datasheet cited in Information Disclosure Statement filed 2 August 2018 (herein referred to as Lubrizol).
Regarding claim 31, Tada teaches an aerosol container wherein the inner surface is coated with a thermosetting polyamideimide material and an epoxy curing agent (abstract).  Tada teaches that the container is a monoblock can of aluminum (Col 4, line 28) and that the coating is spray applied (Col 9, line 41).  Tada teaches that the aerosol container comprises a press-resistant container, an object 
Tada is silent as to there being an adhesion promoter present and the thermosetting material being a polyester polymer that includes one or more heterocyclic groups having a ring that includes one or more nitrogen atoms and one or more carbon atoms of carbonyl groups as recited in instant claim 31.
Otsuki teaches a coating composition containing used for coating the inside of a can, specifically a metal can (paragraph 0001).  Otsuki teaches that the coating composition comprises a polyester-based component containing an imidic acid and an alkyl titanate at a ratio of 0.5-5 parts by weight of the alkyl titanate per 100 parts by weight of the polyester-based component (paragraph 0006).  This range for the content of the polyester-based component meets the range recited in instant claim 31.  Otsuki teaches that the polyester can have, in addition to 30-60 wt% of the imidic acid (paragraph 0006), acid components based on terephthalic acid and isophthalic acid and alcohol components based on diols such as ethylene glycol and trivalent alcohols such as tris-2-hydroxyethyl isocyanurate (herein THEIC) (paragraph 0010).  Examiner notes that the inventive examples of Otsuki show that combinations of the components are contemplated by Otsuki, notably the polyester of Example 1 contains 43.5wt% of the imidic acid component, 30% THEIC, 17.3% terephthalic acid, and 9.3% ethylene glycol (paragraph 0019).  Examiner also notes that THEIC meets the requirements of the one or more heterocyclic groups recited in instant claim 1.  Otsuki teaches that the ratio of total alcohol to total acid is in the range of 1.5 to 2.0 (paragraph 0011).  Otsuki also teaches that the tetraalkyl titanate is present as an esterification catalyst (paragraph 0012) and a crosslinking agent between residual hydroxyls (paragraph 0013).  Otsuki teaches that the coating composition contains 5-50 wt% of the polyester-based component and the alkyl 
It would have been obvious to one of ordinary skill in the art at the time of invention container of Tada to use the coating composition of Otsuki because the coating composition yields “excellent acid resistance, retort resistance, adhesion, and processability”, (paragraph 0001).
Regarding the adhesion promoter, Lubrizol teaches that Lubrizol 2063 is an acid complex of carboxyl phosphate ester adhesion promoter (title) that is added to coatings at 1 to 3% based on total formulation weight (“Usage Recommendations” section).  One of ordinary skill in the art would recognize that while Lubrizol teaches 1 to 3% based on total formulation, i.e. including volatile solvents, this would be equivalent to a higher content based on only the total non-volatile weight of the coating.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the coating composition of Otsuki to include Lubrizol 2063 in the recommended amounts because it improves adhesion of coatings onto metal substrates, enhances corrosion resistance, incorporates easily, and does not adversely impact storage stability (“Performance” section).
Regarding the coating composition not containing N-methyl-2-pyrrolidone, Examiner notes that the solvents taught by Otsuki are taught in the alternative.  Therefore, although the inventive examples include N-methylpyrrolidone as part of the solvent package, the teachings of Otsuki include embodiments wherein N-methylpyrrolidone would not be present.
Regarding the composition being substantially epoxy free, the container of Tada as modified to use the coating composition of Otsuki uses a polyester and a tetraalkyl titanate as a crosslinking agent.  Otsuki does not teach the use of an epoxy.  Examiner notes that while Tada teaches the use of an epoxy curing agent (abstract), the container of Tada was modified to use the entire coating composition of Otsuki; therefore, the epoxy curing agent of Tada would not be present.
Regarding claims 32-33 and 35, Tada, Lubrizol, and Otsuki teach all the limitations of claim 31 as discussed above.
As discussed above, the container of Tada as modified according to Otsuki has a coating composition with a polyester-based component that can include terephthalic acid, isophthalic acid, and ethylene glycol (paragraph 0010).
Regarding claim 37, Tada, Lubrizol, and Otsuki teach all the limitations of claim 31 as discussed above.
The container of Tada as modified by Otsuki as discussed above has a coating composition having a polyester-based component containing an imidic acid (paragraph 0006).  A polyester containing an imidic acid would reasonably considered to be a polyester imide.
Regarding claim 38, Tada, Lubrizol, and Otsuki teach all the limitations of claim 31 as discussed above.
As discussed above, the coating composition of Otsuki has a total alcohol to total acid ratio of from 1.5 to 2.0 (paragraph 0011), and the tetraalkyl titanate is present as a crosslinking agent between residual hydroxyls (paragraph 0013).  While Otsuki does not teach that the polyester chain is hydroxy-terminated, such an excess of alcohol components result in a hydroxy-terminated polyester chain since all of the acid components would be consumed in the esterification reaction.  Examiner notes that Otsuki recognizes the fact that there would be residual hydroxyl groups present in the polyester.  Examiner also notes that such residual hydroxyl groups would occur at the ends of polyester chains.
Regarding claim 42, Tada, Lubrizol, and Otsuki teach all the limitations of claim 31 as discussed above.
As discussed above, Otsuki teaches that xylene-based solvents can be used (paragraph 0015).  Examiner notes that while Otsuki teaches “xylene-based” solvents, the inventive examples use xylene (paragraphs 0019 and 0020).
Regarding claims 43-46, Tada, Lubrizol, and Otsuki teach all the limitations of claim 31 as discussed above.
The container of Tada as modified by Otsuki as discussed above has a coating composition having 0.5-5 parts by weight of alkyl titanate per 100 parts by weight of the polyester-based component (paragraph 0006), and the alkyl titanate is a tetraalkyl titanate (paragraph 0012).  This range overlaps the range recited in instant claims 44-46.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Also as discussed above Otsuki teaches that the tetraalkyl titanate is present as an esterification catalyst (paragraph 0012) thereby meeting the limitations of being an organometallic titanium-containing catalyst.
Regarding claim 49, Tada, Lubrizol, and Otsuki teach all the limitations of claim 31 as discussed above.
Examiner notes that the instant specification discloses that Lubrizol 2063 meets the limitations of instant claim 49 (instant specification, page 24, lines 17-22).
Regarding claim 51, Tada, Lubrizol, and Otsuki teach all the limitations of claim 31 as discussed above.
The container of Tada as modified according to Otsuki as discussed above has a coating formed from a composition having substantially the same composition and structure as the instant invention.  Therefore, one of ordinary skill in the art would reasonably expect them to have similar properties.
Regarding claim 52, Tada, Lubrizol, and Otsuki teach all the limitations of claim 49 as discussed above.
As discussed above, Lubrizol teaches that Lubrizol 2063 is a carboxyl phosphate ester adhesion promoter.
Regarding claim 53
As discussed above, , Lubrizol teaches that Lubrizol 2063 is an acid complex of carboxyl phosphate ester adhesion promoter (title) that is added to coatings at 1 to 3% based on total formulation weight (“Usage Recommendations” section).  One of ordinary skill in the art would recognize that while Lubrizol teaches 1 to 3% based on total formulation, i.e. including volatile solvents, this would be equivalent to a higher content based on only the total non-volatile weight of the coating.
Claims 34 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,750,223 to Tada et al., cited in Information Disclosure Statement filed 1 May 2014, (herein referred to as Tada) in view of Japanese Publication JP H11-116895 to Otsuki, cited in previous Office Action, (herein referred to as Otsuki, see machine translation) and Lubrizol Datasheet cited in Information Disclosure Statement filed 2 August 2018 (herein referred to as Lubrizol) as applied to claim 31 above in further view of U.S. Pre-grant Publication 2011/0195263 to Malotky et al. cited in previous Office action (herein referred to as Malotky).
Regarding claims 34 and 36, Tada, Lubrizol, and Otsuki teach all the limitations of claim 31 as discussed above.
Otsuki is silent as to the polyester containing adipic acid [claim 34] or propylene glycol [claim36[
Malotky teaches a coating composition comprising a polyethylene terephthalate polyesters (abstract) that can be used in aluminum cans (paragraph 0091).  Malotky teaches that the properties of the polyesters can be modified by adding modifying comonomers including adipic acid (paragraph 0023) and 1,2-propanediol (paragraph 0026).  Examiner notes that 1,2-propanediol is another name for propylene glycol.  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the polyester component of Otsuki to include adipic acid and 1,2-propanediol as taught by Malotky in order to achieve the desired properties such as melting point, flexibility, impact resistance, and resistance to solvents and other chemicals (paragraphs 0023 and 0026).
Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,750,223 to Tada et al., cited in Information Disclosure Statement filed 1 May 2014, (herein referred to as Tada) in view of Japanese Publication JP H11-116895 to Otsuki, cited in previous Office Action, (herein referred to as Otsuki, see machine translation) and Lubrizol Datasheet cited in Information Disclosure Statement filed 2 August 2018 (herein referred to as Lubrizol) as applied to claim 38 above in further view of U.S. Pre-grant Publication 2010/0221442 to Adachi et al., cited in previous Office Action, (herein referred to as Adachi).
Regarding claim 39, Tada, Lubrizol, and Otsuki teach all the limitations of claim 38 as discussed above.
Tada and Otsuki are silent as to the hydroxyl number of the resin composition.
Adachi teaches a polyester resin composition containing hydroxyl and carboxyl groups (paragraph 0042).  Adachi further teaches that this resin composition has a hydroxyl value (measured the using the same method as that disclosed in the instant specification) 100 to 200 mg KOH/g (paragraph 0049).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the resin composition of Tada as modified by Otsuki to have a hydroxyl number in the range taught by Adachi because “If the hydroxyl value is less than 100 mg KOH/g, the curing properties of the composition may become poor” (paragraph 0049).
Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,750,223 to Tada et al., cited in Information Disclosure Statement filed 1 May 2014, (herein referred to as Tada) in view of Japanese Publication JP H11-116895 to Otsuki, cited in previous Office Action, (herein referred to as Otsuki, see machine translation) and Lubrizol Datasheet cited in Information Disclosure Statement filed 2 August 2018 (herein referred to as Lubrizol) as applied to claim 31 above in further .
Regarding claim 40, Tada, Lubrizol, and Otsuki teach all the limitations of claim 31 as discussed above.
Otsuki is silent as to the acid number of the polyester component in the coating composition.
Stenson teaches a coating composition comprising a polyester (abstract).  Stenson teaches that an acid number of less than about 5 is desired for a solvent-based coating composition (paragraph 0072).
It would have been obvious to one of ordinary skill in the art at the time of invention to ensure the polyester of Otsuki had an acid number of 5 or less because it is a solvent-based composition, and it is known in the art that a solvent-based composition needs an acid number less than about 5.
Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,750,223 to Tada et al., cited in Information Disclosure Statement filed 1 May 2014, (herein referred to as Tada) in view of Japanese Publication JP H11-116895 to Otsuki, cited in previous Office Action, (herein referred to as Otsuki, see machine translation), Lubrizol Datasheet cited in Information Disclosure Statement filed 2 August 2018 (herein referred to as Lubrizol), and U.S. Pre-grant Publication 2010/0221442 to Adachi et al., cited in previous Office Action, (herein referred to as Adachi) as applied to claim 39 above in further view of U.S. Pre-grant Publication 2010/0260954 to Stenson et al. cited in previous Office action (herein referred to as Stenson).
Regarding claim 41, Tada, Lubrizol, Otsuki, and Adachi teach all the limitations of claim 39 as discussed above.
Otsuki is silent as to the acid number of the polyester component in the coating composition.
Stenson teaches a coating composition comprising a polyester (abstract).  Stenson teaches that an acid number of less than about 5 is desired for a solvent-based coating composition (paragraph 0072).
It would have been obvious to one of ordinary skill in the art at the time of invention to ensure the polyester of Otsuki had an acid number of 5 or less because it is a solvent-based composition, and it is known in the art that a solvent-based composition needs an acid number less than about 5.
Response to Amendment
In view of Applicant’s amendments filed 8 October 2021, previous rejections under 35 U.S.C. 103(a) have been updated.
Applicant's arguments filed 8 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that Tada teaches away from a coating composition that is epoxy free (Remarks, pages 6-8).  Applicant is correct in that the coating composition taught by Tada includes an epoxy curing agent.  However, the container of Tada was modified to use the coating composition of Otsuki instead of the coating composition of Tada.  Therefore, the fact that Tada teaches the use of an epoxy curing agent is immaterial.
Applicant argues that one of ordinary skill in the art would not combine Tada and Otsuki due to their contradictory teachings (Remarks, page 8).  As noted by Applicant, Otsuki teaches that epoxy-based coatings have drawbacks; however, Otsuki teaches that the polyester imide coating composition is an improvement over such coatings (paragraph 0004).  Therefore, one of ordinary skill in the art would be motivated to use the coating composition of Otsuki in place of the coating composition of Tada.
Applicant argues that Otsuki teaches away from a coating composition that excludes NMP because the inventive examples of Otsuki all use NMP as a solvent (Remarks, pages 8-9).  As discussed 
Applicant argues that neither Tada nor Otsuki teach the claimed adhesion promoter and that selecting an adhesion promoter such as Lubrizol 2063 goes beyond routine experimentation (Remarks, page 9).  Applicant is correct in that neither Tada nor Otsuki teach the claimed adhesion promoter which is why Lubrizol was used as a secondary reference to teach the claimed adhesion promoter.  Applicant is also correct that arriving at the claimed adhesion promoter with no teach, suggestion, or motivation in the prior art would go beyond what would be obvious to one of ordinary skill in the art.  However, Lubrizol demonstrates that the use of the claimed adhesion promoter was known in the prior art, and Lubrizol provides motivation as to why one of ordinary skill in the art would include it in a coating composition.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.